ON REMAND FROM THE SUPREME COURT OF FLORIDA

DAMOORGIAN, C.J.
We reconsider on remand our opinion in Kablitz v. State, 134 So.3d- 969 (Fla. 4th DCA 2011), which was quashed by the Florida Supreme Court following its decision in Blackmon v. State, 121 So.3d 535, 548-49 (Fla.2013) (holding that a trial court’s error in failing to instruct the jury pursuant to section 812.025 was “not fundamental error such that we would require a new trial.”). In accordance with the supreme court’s holding in Blackmon, we reverse Kablitz’s conviction for petit theft and remand with directions that the trial court vacate that conviction and resentence him on the dealing in stolen property conviction. We affirm in all other respects.

Remanded for further proceedings.

WARNER and GERBER, JJ., concur.